


110 HR 7113 IH: Preserve Our Neighborhoods Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7113
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Turner (for
			 himself and Mr. Gerlach) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To preserve neighborhoods by permitting units of local
		  government to purchase from the Secretary of the Treasury certain mortgages
		  secured by vacant and deteriorating real property held by persons who are not
		  less than 120 days in default in repaying the mortgage debts.
	
	
		1.Short titleThis Act may be cited as the
			 Preserve Our Neighborhoods Act of
			 2008.
		2.Purchase of
			 defaulted mortgages by units of local governmentAn eligible unit of local government may
			 purchase from the Secretary of the Treasury a group of not fewer than 25
			 available mortgages each of which is secured by real property with respect to
			 which such unit of local government—
			(1)certifies in good faith to the satisfaction
			 of the Secretary (in such form as the Secretary may require by rule) that each
			 particular parcel of real property—
				(A)is located in the geographical area under
			 the jurisdiction of such unit of local government,
				(B)has been vacant for
			 a continuous period of not less than 120 days,
				(C)secures a debt with respect to which the
			 payor is then in default for a continuous period of not less than 120
			 days,
				(D)is in a physical
			 condition that renders the property uninhabitable,
				(E)is a blighting
			 influence in the neighborhood in which such parcel is located, and
				(F)could only be
			 repaired to bring the property into compliance with the applicable building
			 code at a cost that exceeds the current value of the property, and
				(2)pays to the
			 Secretary $1 for each mortgage held by the Secretary applicable to such
			 parcel.
			3.Publication of
			 mortgages available for purchase; authority to sell mortgages
			(a)Publication
			 requiredAt 90-day intervals
			 beginning on the date of the enactment of this Act, the Secretary of the
			 Treasury shall make available to the public by publication, a list of all
			 parcels of real estate, identified by specific address, then available for
			 purchase under this Act.
			(b)Authority To
			 sell mortgagesNotwithstanding any other provision of law,
			 the Secretary of the Treasury is hereby authorized to sell mortgages in
			 accordance with this Act.
			4.Historical
			 preservationSection 106 of
			 the National Historic Preservation Act (16 U.S.C. 470f) shall apply with
			 respect to the rights acquired by units of local government in property as a
			 result of the foreclosure of mortgages purchased under section 2.
		5.DefinitionsFor purposes of this Act—
			(1)the term
			 available mortgage means a mortgage held by the Secretary of the
			 Treasury, with respect to which no other person or governmental entity has made
			 a purchase offer that is pending before the Secretary, and
			(2)the term eligible means with
			 respect to a unit of local government, that the poverty rate in the
			 geographical area under the jurisdiction of such unit of local government is
			 not less than 20 percent, as determined by the Secretary of the Treasury based
			 on the most recent data then available from the Bureau of the Census.
			
